ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_11_FR.txt.                                                                                  762




      OPINION INDIVIDUELLE DE M. LE JUGE BHANDARI


   Accord avec les conclusions de la majorité — Existence d’un différend étant
fondamentale pour l’exercice de la compétence de la Cour — Documents et pièces
de procédure des Parties n’attestant pas l’existence d’un différend — Cour n’ayant
pas compétence — Arrêt n’insistant pas suffisamment sur l’absence de différend et
insistant trop sur la nécessité que le défendeur ait connaissance du différend — Cour
ayant eu tort de n’avoir pas statué sur les autres exceptions préliminaires — Principe
de l’Or monétaire — Absence de qualité du demandeur pour porter cette affaire
devant la Cour — Valeur d’avis consultatif d’un éventuel arrêt sur le fond.

   1. Je souscris aux conclusions de la majorité de la Cour tendant à rete-
nir l’exception d’incompétence soulevée par le Pakistan au motif de l’ab-
sence de diﬀérend. Je souhaite cependant joindre à l’arrêt l’exposé de mon
opinion individuelle pour asseoir sur une base plus large le raisonnement
qui y est développé. Je me propose également d’aborder un autre aspect
de l’aﬀaire, à savoir que, dans le cas d’espèce, la Cour aurait dû répondre
aux autres exceptions préliminaires soulevées par le Pakistan, parce que
les questions dont il s’agit dans cette aﬀaire ne concernent pas les seules
Parties, mais l’humanité tout entière. En outre, en se prononçant sur ces
exceptions, la Cour aurait permis de « cristalliser » davantage la contro-
verse en cause en la présente aﬀaire, étant donné, en particulier, que tous
les documents, pièces de procédure et arguments avaient été versés
in extenso au dossier.
   2. La question à trancher était de savoir si les documents, les pièces de
procédure et le comportement des Parties permettaient d’établir qu’il exis-
tait entre elles, au moment du dépôt de la requête, un diﬀérend répondant
aux conditions prévues par les instruments juridiques applicables et par la
jurisprudence de la Cour.
   3. En vertu du paragraphe 2 de l’article 36 et du paragraphe 1 de l’ar-
ticle 38 du Statut de la Cour, celle-ci ne peut exercer sa compétence que
s’il existe un diﬀérend entre les parties. La notion de « diﬀérend », et plus
particulièrement celle de « diﬀérend d’ordre juridique », est donc fonda-
mentale pour l’exercice de la compétence de la Cour. L’arrêt le reconnaît
et examine certains aspects essentiels de la jurisprudence de la Cour à cet
égard.
   4. Toute analyse de l’existence ou non d’un diﬀérend devrait commen-
cer par une déﬁnition de ce dernier terme. Le Black’s Law Dictionary pro-
pose les déﬁnitions suivantes, susceptibles de nous guider dans notre
analyse.
       « Diﬀérend : conﬂit ou litige ; conﬂit de prétentions ou de droits ;
     aﬃrmation d’un droit, prétention ou exigence d’une partie qui se
     heurte aux prétentions ou allégations contraires d’une autre partie. »

                                                                                 214

         armes nucléaires et désarmement (op. ind. bandhari)               763

        « Diﬀérend juridique : contestation/conﬂit/désaccord concernant
     l’existence légale 1) d’une obligation ou d’un droit, ou 2) de la nature
     ou de l’étendue de la réparation demandée par la partie lésée pour la
     rupture d’une obligation ou d’un droit. »
   5. Dans l’aﬀaire Géorgie c. Fédération de Russie, pour déterminer s’il
existait un diﬀérend juridique entre ces deux Etats au moment du dépôt
de la requête, la Cour a procédé à un examen détaillé des échanges diplo-
matiques, documents et déclarations pertinents. Elle a eﬀectué une ana-
lyse approfondie des éléments de preuve, qui comprenaient de nombreux
exemples de la pratique oﬃcielle géorgienne et russe entre 1992 et 2008.
Elle a jugé que la plupart des documents et déclarations qui lui avaient été
soumis ne prouvaient pas l’existence d’un diﬀérend, car ils « ne cont[e-
naient] aucune critique à l’encontre » du défendeur, ne s’apparentaient
pas à une « allégation » à l’encontre de celui-ci, et n’étaient en aucune
autre façon de nature à attester l’existence entre les parties d’un diﬀérend
susceptible de faire l’objet d’un règlement judiciaire ; dans cette aﬀaire, la
Cour a également estimé que l’existence d’un diﬀérend était une question
de fond et non de forme ou de procédure (Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), p. 84-91, par. 30-46).
   6. En l’aﬀaire Belgique c. Sénégal, la Cour a, de la même façon, exa-
miné méthodiquement les échanges diplomatiques qui avaient précédé le
dépôt de la requête aﬁn de vériﬁer si le Sénégal avait été dûment avisé du
diﬀérend. Elle a conclu que, au moment du dépôt de la requête, le diﬀé-
rend qui opposait les parties n’était pas relatif à des manquements à des
obligations relevant du droit international coutumier, et qu’elle n’avait
donc pas compétence pour statuer sur les demandes de la Belgique qui
s’y rapportaient (Questions concernant l’obligation de poursuivre ou d’ex-
trader (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 433-435,
par. 24-26).
   7. Dans une autre aﬀaire importante, celle des Concessions Mavrom-
matis en Palestine, la Cour permanente de Justice internationale a consi-
déré qu’un diﬀérend était « un désaccord sur un point de droit ou de fait,
une contradiction, une opposition de thèses juridiques ou d’intérêts »
entre des parties (Concessions Mavrommatis en Palestine, arrêt n° 2, 1924,
C.P.J.I. série A no 2, p. 11). Dans les aﬀaires du Sud-Ouest africain, la
Cour internationale de Justice a énoncé le critère de l’existence d’un diﬀé-
rend, à savoir que la réclamation de l’une des parties doit se heurter à
l’opposition manifeste de l’autre (Sud-Ouest africain (Ethiopie c. Afrique
du Sud ; Libéria c. Afrique du Sud), exceptions préliminaires, arrêt,
C.I.J. Recueil 1962, p. 328).
   8. Si l’on applique le Statut et la jurisprudence de la Cour aux documents
et pièces de procédure qui lui ont été présentés, on parvient à l’incontestable
conclusion qu’il n’existait pas de diﬀérend entre les Parties et que, compte
tenu des faits de l’espèce, la Cour n’avait pas compétence pour statuer.

                                                                           215

         armes nucléaires et désarmement (op. ind. bandhari)                   764

   9. Or, dans le présent arrêt, au lieu d’examiner ces aspects de près, la
majorité de la Cour a décidé de s’intéresser principalement au fait que le
défendeur n’avait pas connaissance du diﬀérend allégué, considérant
qu’« un diﬀérend exist[ait] lorsqu’il [était] démontré, sur la base des élé-
ments de preuve, que le défendeur avait connaissance, ou ne pouvait pas
ne pas avoir connaissance, de ce que ses vues se heurtaient à l’« opposi-
tion manifeste » du demandeur » (arrêt, par. 38).
   10. La Cour, lorsqu’elle examine la question de sa compétence, est
libre de choisir n’importe quelle exception soulevée par le défendeur, et
elle choisit habituellement la plus « directe et décisive ». Christian
Tomuschat a clairement résumé la situation dans son commentaire de
l’article 36 du Statut de la Cour dans un manuel intitulé The Statute of the
International Court of Justice — A Commentary :
        « La Cour est libre de choisir les motifs d’incompétence ou d’irre-
     cevabilité sur la base desquels elle rejettera une aﬀaire. Elle n’est pas
     tenue de suivre un ordre spéciﬁque, ni de se prononcer sur les ques-
     tions de compétence avant les questions de recevabilité. Elle fonde
     généralement ses décisions sur le motif qu’elle estime le plus « direct
     et décisif ». Il semblerait logique que la Cour doive se prononcer par
     ordre de priorité sur les exceptions d’incompétence. Toutefois, un
     régime procédural aussi strict serait d’autant plus fâcheux que la
     limite entre les deux catégories d’exceptions dépend dans une
     certaine mesure d’une appréciation subjective. La Cour choisit donc
     le motif le plus approprié (« direct et décisif ») pour rejeter une
     aﬀaire. » 1
   11. Cette liberté a été aﬃrmée pour la première fois dans l’aﬀaire rela-
tive à Certains emprunts norvégiens (France c. Norvège), dans laquelle la
Cour a considéré que sa compétence était contestée pour deux motifs et
qu’elle était libre de fonder sa décision sur le motif qui, selon elle, était le
plus direct et décisif (Certains emprunts norvégiens (France c. Norvège),
arrêt, C.I.J. Recueil 1957, p. 25).
   12. Depuis cette aﬀaire, la Cour a régulièrement conﬁrmé cette posi-
tion (voir, par exemple, Incident aérien du 27 juillet 1955 (Israël c. Bulga-
rie), arrêt, C.I.J. Recueil 1959, p. 146 ; Plateau continental de la mer
Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978, p. 16-17 ; Incident
aérien du 10 août 1999 (Pakistan c. Inde), compétence de la Cour,
arrêt, C.I.J. Recueil 2000, p. 24, par. 26 ; Licéité de l’emploi de la force
(Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J.
Recueil 2004 (I), p. 298, par. 46).
   13. En la présente espèce, lorsqu’elle a retenu le défaut de connaissance
du diﬀérend chez le défendeur comme motif principal de rejet de la
demande, la Cour semble, sauf le respect que je lui dois, avoir choisi de ne
pas privilégier l’élément le plus « direct et décisif ». Ce choix peut entraîner

    1 C. Tomuschat, The Statute of the International Court of Justice — A Commentary

(2e éd.), p. 707, par. 138 ; notes de bas de page omises.

                                                                                216

         armes nucléaires et désarmement (op. ind. bandhari)               765

de graves conséquences, car le demandeur pourra facilement mettre ﬁn à ce
défaut de connaissance en notiﬁant formellement le diﬀérend au défendeur.
Dans ce cas, la République des Iles Marshall pourrait simplement intro-
duire à nouveau la même instance devant la Cour. A mon sens, un tel résul-
tat n’était guère souhaitable et il aurait fallu l’empêcher. Le véritable motif
de rejet de l’aﬀaire aurait dû être l’absence de diﬀérend entre les Parties. La
majorité de la Cour n’a examiné que la première exception présentée par le
Pakistan et, même dans son examen de cette exception, elle n’a pas suﬃ-
samment mis l’accent sur l’analyse des documents et pièces de procédure
des Parties, qui révélaient qu’il n’existait pas de diﬀérend entre elles.
   14. Les Parties ont déjà soumis une profusion de documents et de pièces
de procédure. Compte tenu des faits de l’espèce, la Cour aurait dû exami-
ner les autres exceptions du Pakistan. Faute de quoi, une réintroduction de
l’instance signiﬁerait que les eﬀorts, le temps et les moyens que les Parties
et la Cour ont dépensés pour régler cette question l’ont été en pure perte.
   15. Un examen minutieux de l’ensemble des documents et pièces de
procédure aboutit à l’irréfragable conclusion d’une absence de diﬀérend
entre les Parties. La majorité de la Cour aurait dû rejeter la requête des
Iles Marshall principalement pour ce motif.


                           Les autres exceptions

  16. Compte tenu des faits de l’espèce, la Cour aurait dû examiner les
autres exceptions soulevées par le défendeur, à savoir :
— la République des Iles Marshall, en introduisant l’instance contre le
  Pakistan, a fait preuve de mauvaise foi ;
— les allégations formulées par la République des Iles Marshall contre le
  Pakistan sont manifestement dépourvues de tout fondement ;
— le mémoire de la République des Iles Marshall ne répond pas aux
  conditions énoncées dans le Règlement ni aux instructions de
  procédure de la Cour ;
— c’est à la République des Iles Marshall qu’il incombe de démontrer
  que la Cour a compétence et que sa requête est recevable ; or, pas plus
  dans sa requête que dans son mémoire, elle ne s’est acquittée de la
  charge de la preuve lui incombant ;
— les griefs de la République des Iles Marshall ne rentrent pas dans le
  cadre du consentement à la compétence de la Cour exprimé par les
  Parties en raison des réserves dont elles ont assorti leurs déclarations
  en vertu du paragraphe 2 de l’article 36 du Statut ;
— la requête est irrecevable parce qu’il n’existait aucun diﬀérend entre la
  République des Iles Marshall et le Pakistan au moment où elle a été
  soumise à la Cour ;
— la requête est également irrecevable parce que la République des
  Iles Marshall n’a pas qualité pour saisir la Cour des demandes qui
  ﬁgurent dans sa requête ;

                                                                           217

          armes nucléaires et désarmement (op. ind. bandhari)              766

— la requête de la République des Iles Marshall constitue une tentative
  irrégulière de rouvrir la question de la licéité des armes nucléaires et
  d’obtenir une décision qui, de fait, équivaudrait à un avis consultatif ;
— la requête de la République des Iles Marshall est irrecevable, car
  celle-ci n’est pas parvenue à attraire des parties indispensables devant
  la Cour ;
— la voie judiciaire est, par nature, impropre au règlement de questions
  de désarmement nucléaire mettant en cause plusieurs Etats ; et
— connaître des griefs de la République des Iles Marshall irait à
  l’encontre de la bonne administration de la justice, de l’opportunité
  judiciaire et de l’intégrité de la fonction judiciaire de la Cour.
   17. Parmi cette longue liste d’exceptions, trois auraient dû à mon sens
être examinées par la Cour. Il s’agissait des exceptions suivantes :

a) le principe de l’Or monétaire, c’est-à-dire l’absence à l’instance de
   parties indispensables ;
b) le défaut de qualité du demandeur pour porter cette aﬀaire devant la
   Cour ; et
c) le fait que l’arrêt aurait eu valeur d’avis consultatif.
   18. Chacune de ces exceptions est analysée dans les paragraphes
ci-après.

                         Principe de l’Or monétaire
   19. J’estime opportun de traiter très brièvement des autres exceptions
aﬁn de démontrer que celles-ci étaient elles aussi fondamentales et que la
Cour aurait dû statuer sur elles.
   20. Le défendeur aﬃrmait que toute décision sur les demandes des
Iles Marshall aurait nécessairement mis en cause les droits et les obliga-
tions d’autres Etats, c’est-à-dire, de parties indispensables qui étaient
absentes à l’instance (contre-mémoire du Pakistan, ci-après « CMP », par-
tie 8, chapitre 4, p. 56-59). Il a déclaré dans son contre-mémoire :
         « La requête des Iles Marshall enfreint le principe du consentement,
      qui empêche la Cour de se prononcer sur les obligations juridiques
      des Etats parties au TNP et des autres Etats sans leur accord. Le
      Pakistan soutient que le principe énoncé en l’aﬀaire de l’Or monétaire
      est directement applicable en l’instance introduite par les Iles Mar-
      shall, car la Cour ne peut statuer en l’espèce sans déterminer si les
      Etats dotés d’armes nucléaires qui sont parties au TNP manquent aux
      obligations qui leur incombent en vertu de l’article VI dudit traité,
      dont la République des Iles Marshall cherche à obtenir le respect par
      le Pakistan en les assimilant à des obligations découlant du droit inter-
      national coutumier. » 2

  2   CMP, par. 8.78.

                                                                           218

         armes nucléaires et désarmement (op. ind. bandhari)                   767

   21. Dans leur requête, les Iles Marshall ont présenté un tableau qui
indique que l’Inde, le Pakistan et le Royaume-Uni, défendeurs dans les
trois aﬀaires en cause, possèdent moins de 3 % de l’ensemble des armes
nucléaires dans le monde (requête des Iles Marshall, p. 9). Les autres
pays, qui possèdent plus de 97 % de ces armes, n’étaient pas présents
devant la Cour, laquelle ne pouvait donc exercer sa compétence sur cette
question à leur égard. Or, il aurait été indispensable que ces autres pays,
qui possèdent une proportion aussi considérable de l’arsenal nucléaire
mondial, participent à l’instance.

   22. Comme l’a déclaré la Cour dans son avis consultatif de 1996 sur les
armes nucléaires, toute recherche réaliste d’un désarmement général et
complet nécessite la coopération de tous les Etats (Licéité de la menace ou
de l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
p. 264, par. 100).
   23. Cette exception était fondamentale, et la Cour aurait dû statuer sur
elle.

                  Défaut de qualité pour agir du demandeur
  24. Le Pakistan fondait ses arguments à cet égard sur deux points :
        « Premièrement, la République des Iles Marshall n’a pas qualité
     pour agir en son nom propre en la présente espèce, car i) elle n’a pas
     établi qu’un diﬀérend juridique l’opposait au Pakistan au moment
     du dépôt de la requête et ii) elle n’a pas présenté d’éléments de
     preuve, même prima facie, attestant qu’un quelconque préjudice
     objectivement imputable aux prétendus actes ou omissions du Pakis-
     tan lui aurait été causé ou pourrait lui être causé de façon imminente,
     et qu’il y serait remédié par une décision de la Cour en sa faveur.
        Deuxièmement, étant donné que la Cour ne s’est pas vu présenter
     d’éléments de preuve, même prima facie, de l’existence d’une obliga-
     tion erga omnes de mener des négociations et que l’avis consultatif
     qu’elle a rendu en 1996 n’étaye en rien l’argument « essentiel » de la
     République des Iles Marshall selon lequel « l’obligation coutumière
     de procéder à des négociations [étant] une obligation erga omnes »,
     « [c]haque Etat [y compris elle-même] a … un intérêt juridique à ce
     qu’il [y] soit satisfait … en temps opportun », le demandeur ne sau-
     rait prétendre avoir un intérêt juridique à ce qu’il soit satisfait en
     temps opportun à une obligation inexistante et, partant, n’est pas
     fondé à ce que la Cour se prononce sur les demandes qu’il a formu-
     lées dans sa requête. » 3
  25. La requête de la République des Iles Marshall avait pour prémisse
qu’il existerait une obligation erga omnes de négocier en vue du désarme-

  3 CMP, p. 52, par. 8.50-8.51, citant le mémoire de la République des Iles Marshall

(MIM), par. 31.

                                                                                219

          armes nucléaires et désarmement (op. ind. bandhari)                     768

ment nucléaire l’autorisant à invoquer devant la Cour la responsabilité
internationale des Etats qui, selon elle, manquaient à cette obligation.
L’existence d’une telle obligation, indépendante de l’article VI du traité de
non-prolifération, est une question qui relevait de l’examen au fond de la
présente espèce. Cependant, même à supposer, pour les besoins de l’argu-
mentation, que pareille obligation existe, l’absence de tout élément de
preuve attestant prima facie d’un préjudice eﬀectif ou potentiel privait le
demandeur de la qualité voulue pour saisir la Cour.
   26. Je tiens à souligner, par souci d’exhaustivité, que ces considérations
ne méconnaissent pas les graves eﬀets des essais nucléaires qui ont été
menés par le passé sur le territoire de la République des Iles Marshall,
alors sous protectorat des Etats-Unis d’Amérique. Ces circonstances,
aussi regrettables soient-elles, ne fondaient toutefois pas et ne sauraient
fonder les demandes des Iles Marshall, puisqu’elles n’entrent pas dans le
cadre temporel du diﬀérend allégué.
   27. Cette exception était elle aussi fondamentale, et la Cour aurait dû
statuer sur elle.

                  Fait qu’un arrêt de la Cour aurait eu valeur
                               d’avis consultatif
   28. Le Pakistan aﬃrmait qu’« [i]l conv[enait] de rejeter l’aﬃrmation du
demandeur selon laquelle « la … requête ne vis[ait] pas à rouvrir la ques-
tion de la licéité des armes nucléaires », car elle [était] mensongère et uni-
quement destinée à servir ses intérêts » 4. Il faisait également valoir que
rien dans le Statut de la Cour ne permet de faire appel ou d’obtenir la
revision des avis consultatifs donnés par elle. Il se référait bien entendu ici
à l’avis consultatif sur la Licéité de la menace ou de l’emploi d’armes
nucléaires que la Cour a donné en 1996 à la demande de l’Assemblée
générale des Nations Unies et auquel ont participé vingt-deux pays, dont
la République des Iles Marshall, mais auquel lui-même n’a pas pris part.
   29. Selon le Pakistan,
     « [d]ans le cadre de l’exercice de sa compétence consultative, la Cour,
     après avoir entendu un grand nombre d’Etats, dont la République
     des Iles Marshall, et d’organisations intergouvernementales, a déjà
     eu l’occasion de traiter en détail de la question de la licéité de la
     menace ou de l’emploi des armes nucléaires » 5.
   30. Comme je l’ai exposé ci-dessus, l’absence de parties indispensables
pour que les instances en cause aboutissent à un désarmement mondial
eﬀectif aurait privé d’eﬀet pratique tout arrêt de la Cour sur les griefs qui
lui avaient été soumis. Dès lors, il semble que pareille décision se serait
davantage apparentée à un avis consultatif, au sens où la Cour aurait

   4 CMP, p. 55, par. 8.64, citant la requête de la République des Iles Marshall (RIM),

par. 2.
   5 Ibid., p. 56, par. 8.71.



                                                                                  220

        armes nucléaires et désarmement (op. ind. bandhari)            769

prononcé une déclaration générale sur un aspect particulier du droit inter-
national, sans eﬀet contraignant immédiat sur les Parties.
  31. Cette exception méritait également que la Cour l’examine.
  32. En faisant droit à la première exception soulevée par le Pakistan, la
majorité de la Cour aurait dû dire clairement dans l’arrêt que les docu-
ments et pièces de procédure des Parties ne permettaient pas d’établir
qu’existait entre elles un diﬀérend au moment du dépôt de la requête.

                                           (Signé) Dalveer Bhandari.




                                                                       221

